Case 6:20-cv-00479-ADA Document 31-4 Filed 10/05/20 Page 1 of 3




         EXHIBIT C
10/2/2020                                                                                            Changes to the sales and support processes for Dell EMC OpenManage Network Manager | Dell US



                                                                                           Support             What can we help you ﬁnd?                                             Search



         Products                                         Solutions                 Services         Support          Community


         Product Support                                                  Knowledge Base       Warranty & Contracts        Service Requests & Dispatch Status

         Order Support                                             Contact Support


                                Support                                  Knowledge Base




         Changes to the sales and support processes for Dell EMC OpenManage
       Case 6:20-cv-00479-ADA Document 31-4 Filed 10/05/20 Page 2 of 3




         Network Manager
         Article Summary: This article provides information about changes to the sales and support processes for Dell EMC OpenManage Network Manager

         Background:
         Dell EMC OpenManage™ Network Manager (OMNM) will be no longer be sold as OEM software by Dell EMC effective February 4, 2019.
         The same functionality will continue to be available and OMNM will be rebranded as OpenManage NM Powered by Cruz Operations Center (i.e. Dorado
         Software Inc.).
         OMNM offers a suite of management and operations applications for optimizing and managing Dell and third-party IT, cloud, data center and campus
         infrastructures

                              Discovery                                        Conﬁguration Mgmt               Performance Monitoring                Automation


                              Topology                                         Multi-tenent                    High-Availability                     Compliance


                              Reporting



                                    Note: The end of active subscriptions. Customers with expiring OEM subscriptions can renew their subscriptions. All active subscriptions running
                                    OMNM version 6.5 or later will be able to upgrade to new software releases. The licenses will continue to be valid till the end of the subscription.


         Subscription and Installation Services:

                             The new release of OMNM is OMNM 8.0. Existing customers of Dell EMC OMNM can upgrade seamlessly to this release.
                             Orders will continue to be fulﬁlled digitally.
                             OMNM subscriptions include support and are available for 1, 3, and 5 year terms.
                             For new subscriptions purchased or existing customers upgrading to new software releases after February 4, 2019, Dell EMC tech support will provide
                             Level 1 support and do a warm transfer to Dorado (through Collaborative support).
                             Installation service options are currently available or as a custom statement of work. ProDeploy Plus for switches will no longer cover OMNM
                             installation service for up to 25 devices as part of the statement of work.

         Procedure:

                             When contacting Dell EMC for OMNM Technical Support the Dell EMC Technical Support team will handle the Hardware functionality/Level 1 support.
                             All OMNM Software related issues will be transferred to Dorado.
                             The changes are applicable to version 8.0 and beyond. Customers running OMNM 6.5.X will still contact Dell EMC for Technical Support.

         Support Structure:

                             Globally supported by Dorado as EI software.
                             Toll free number in the US and Canada is +1 888.939.9959, option 4 for Customer Service
                             Number available for international dial is +1 916-673-1056
                             Email to tsc@doradosoftware.com automatically generates a ticket with a notiﬁcation, currently this is the best way to start a case with Dorado.

         Support scenarios to be covered in the contract:

                             Subscriptions via Dell EMC OEM and running OMNM 6.5.x or prior are Dell supported.
                             Subscription via Dell EMC OEM that are upgraded from OMNM 6.5.x to 8.0 are Dorado supported
                             Subscriptions via Dell EMC OEM that have purchased additional licenses to stack with current subscriptions are Dorado supported
                             Subscriptions via Dell EMC OEM that have renewed subscriptions and are running OMNM 8.0 are Dorado supported
                             New subscriptions are Dorado supported


https://www.dell.com/support/article/en-us/how16844/changes-to-the-sales-and-support-processes-for-dell-emc-openmanage-network-manager?lang=en                                                      1/2
10/2/2020                                                                Changes to the sales and support processes for Dell EMC OpenManage Network Manager | Dell US

         Related Links:
         Links to documentation and Reference Materials

                             OpenManage NM Product Page
                             OpenManage NM 30 Day Trial
                             OpenManage NM Product Documentation
                             OpenManage NM (OMNM) Dashboard (Sales Portal)
                             Dorado OMNM Landing Page

         Article ID: HOW16844
         Last Date Modiﬁed: 09/14/2019 12:46 AM




       Case 6:20-cv-00479-ADA Document 31-4 Filed 10/05/20 Page 3 of 3




https://www.dell.com/support/article/en-us/how16844/changes-to-the-sales-and-support-processes-for-dell-emc-openmanage-network-manager?lang=en                          2/2
